


EXHIBIT 10.2




AMENDMENT NO. 1 TO THE TYME TECHNOLOGIES, INC. 2015 EQUITY INCENTIVE PLAN




The Tyme Technologies, Inc. 2015 Equity Incentive Plan (the “Plan”) is hereby
amended on this 6th day of May, 2016, to reflect the following provisions:




1.         The definition of “Fair Market Value” in Section 1.2 of the Plan is
hereby amended to read in its entirety as follows:




“Fair Market Value” as of a particular date shall mean the fair market value of
a share of Common Stock as determined by the Administrator; provided, however,
that Fair Market Value shall mean (i) if the Common Stock is listed or admitted
to trade on a national securities exchange, the closing price of the Common
Stock, as published in The Wall Street Journal, of the principal national
securities exchange on which the Common Stock is so listed or admitted to trade,
on such date, or, if there is no trading of the Common Stock on such date, then
the closing price of the Common Stock as quoted on the next preceding date on
which there was trading in such shares; (ii) if the Common Stock is not listed
or admitted to trade on a national securities exchange but is quoted on the
OTCBB, the last sale price for the Common Stock on such date as reported by the
OTCBB, or, if there is no reported trading of the Common Stock on such date,
then the last sale price for the Common Stock on the next preceding date on
which there was trading in the Common Stock; (iii) if the Common Stock is not
listed or admitted to trade on a national securities exchange and is not quoted
on the OTCBB, the last sale price, or, if a last sale price is not quoted, the
mean between the closing bid and asked prices for the Common Stock on such date,
in either case, as furnished by the OTCBB; (iv) if the Common Stock is not
listed or admitted to trade on a national securities exchange and the last sale
price and closing bid and asked prices are not furnished by the OTCBB, the last
sale price, or, if a last sale price is not quoted, the mean between the closing
bid and asked prices for the Common Stock on such date, in either case, as
furnished by the OTC Markets or similar organization; (v) if the stock is not
listed or admitted to trade on a national securities exchange and if the last
sale price and bid and asked; provided further, that in the event the
Administrator determines that the reported trading volume for the Common Stock
lacks the volume or breadth essential to produce a fair value for the Common
Stock in circumstances set forth in clauses (i) to (v) above, the Administrator
shall be entitled to notify the Board and the Board shall be entitled in its
discretion to establish a Fair Market Value based on an average of trading days
in compliance with Sections 422 and 409A of the Code, as applicable, which shall
be conclusive for such purposes.




Except as otherwise expressly provided herein, all of the terms, conditions and
provisions of the Plan shall remain the same, and the Plan, amended hereby,
shall continue in full force and effect.




--------------------------------------------------------------------------------